Name: Council Decision (EU) 2019/301 of 12 February 2019 on the conclusion, on behalf of the Union and of the Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  Europe
 Date Published: 2019-02-22

 22.2.2019 EN Official Journal of the European Union L 51/1 COUNCIL DECISION (EU) 2019/301 of 12 February 2019 on the conclusion, on behalf of the Union and of the Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Articles 207 and 209 in conjunction with Article 218(6)(a) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1). Whereas (1) In accordance with Council Decision (EU) 2018/385 (2), the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol) was signed on 6 February 2018, subject to its conclusion at a later date. (2) As regards matters falling within the competence of the European Atomic Energy Community, the conclusion of the Protocol is subject to a separate procedure. (3) The Protocol should be approved on behalf of the Union and of the Member States, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union (3) is hereby approved on behalf of the European Union and of the Member States. Article 2 The President of the Council shall, on behalf of the Union and of the Member States, give the notification provided for in Article 4(1) of the Protocol (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 February 2019. For the Council The President E.O. TEODOROVICI (1) Consent of 15 January 2019 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/385 of 16 October 2017 on the signing, on behalf of the Union and of the Member States, and provisional application of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 69, 13.3.2018, p. 1). (3) The text of the Protocol has been published in OJ L 69 of 13.3.2018 together with the decision on signature. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.